Title: To Alexander Hamilton from Staats Morris, 12 June 1799
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Fort McHenry June 12th 1799
          
          I had the honor of receiving your letter of the 4th Inst. directing me to furnish a guard to the Ship yards at Baltimore. In my absence the Chairman of the Committee charged with superintending the building the Ships of War, called on the Officer of Marines, who  has furnished the guard from his recruits. As they are on the spot  and have no other duty, and as it would diminish the fatigue on our works to furnish it from this post, I presume Sir, it would meet your approbation to let them continue.
          Enclosed I transmit a return of my command. The Clothing has not yet been forwarded. with great respect I have the honor to be Sir Your Obedt. Servt.
          
            Staats Morris
            Capt. Commdg.
          
          Majr. Genl. Hamilton
        